ceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated February 15, 1979, which, after a hearing, ordered a refund of certain charges by petitioner for the use of its swimming pool. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We agree with the respondent that the regulation of fees for the use of a swimming pool by tenants of a building project comes within the ambit of subdivision a of section 10 of the Emergency Tenant Protection Act of 1974 (see L 1974, ch 576, § 4; see, also, Tenant Protection Regulations, § 3, subd 4) . Damiani, J. P., Gulotta, Cohalan and Margett, JJ., concur.